Citation Nr: 0526699	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO. 03-12 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for osteoarthritis of 
the right shoulder.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
March 1946.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  In 
December 2004, the Board REMANDED the case to the RO for 
additional development, to include clarification from the 
veteran on the approximate dates and places of post-
service medical treatment, to obtain any newly identified 
records, and for the veteran to clarify whether he 
suffered a right shoulder injury during combat.  That 
development has been completed to the extent possible, and 
the case has been returned to the Board.

The veteran has raised an issue during this appeal that 
has not been addressed by the RO.  Specifically, at his 
September 2004 Travel Board hearing, he indicated he is 
seeking service connection for residuals of an injury of 
the right lower leg or shin.  See Travel Board hearing 
transcript, page 2.  The Board refers this claim to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
has been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claim addressed in 
this decision and obtained all relevant evidence 
designated by the veteran.

2.  The service and post-service medical evidence of 
record shows no right shoulder injury or disability, to 
include arthritis, during service or for approximately 30 
years thereafter; there is no competent medical opinion 
that relates a current diagnosis of osteoarthritis of the 
right shoulder and any incident of service, to include 
trauma.  


CONCLUSION OF LAW

Service connection for osteoarthritis of the right 
shoulder is not warranted. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the December 2004 Board remand, the RO decisions and the 
Statement of the Case and Supplemental Statements of the 
Case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent 
laws and regulations and the reasons his claim was denied.  
In addition, correspondence from the RO sent to the 
veteran, to include the February 2002 and the December 
2004 letters, specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought 
and the relative burdens of the veteran and VA in 
producing or obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the February 2002 and December 2004 
correspondence from the RO, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant 
about the information and evidence the VA will seek to 
provide; (3) informing the appellant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Although the veteran 
was not explicitly requested to provide any evidence in 
his possession, he was informed that it was his 
responsibility to ensure that VA received any evidence not 
in the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in 
his possession.  Thus, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error, if 
error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  VCAA was provided to 
the veteran prior to the issuance of the May 2002 decision 
that is subject of this appeal.  Additionally, the Board 
finds that prior to the May 2002 RO decision and 
subsequently, the veteran has been presented opportunities 
to present any evidence in his possession or that he could 
obtain that would substantiate his claim.  Thus, the Board 
finds that the veteran received VCAA notice at the 
required time in this case. 

As to any duty to provide an examination and/or opinion 
addressing the question of whether a right shoulder 
disability began during or is causally linked to service, 
the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or 
opinion is necessary to make a decision on the claim. An 
examination or opinion shall be treated as being necessary 
to make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant' s act of service; but 
does not contain sufficient medical evidence for VA to 
make a decision on the claim.  38 U.S.C. § 5103A(d) (West 
2002)); 38 C.F.R. § 3.159(c)(4) (2004). 

In the absence of competent evidence of any abnormal 
findings indicative of or attributed to a right shoulder 
disability during service or for decades thereafter, and 
with no competent evidence that suggests a nexus between a 
diagnosis of osteoarthritis of the right shoulder and any 
remote incident of service, to include a combat injury, 
the Board finds that a medical examination and/or opinion 
is not warranted.  Id. 

As VA has fulfilled the duty to notify and assist, the 
Board finds that it can consider the merits of this appeal 
without prejudice to the veteran.  Bernard, supra.

Factual Background

The veteran served during World War II, in a military 
guerrilla unit involved in the demolition of bridges and 
planting of dynamite on roads.  A January 1946 processing 
affidavit from the Philippine Army Personnel, shows that 
his occupational specialty was engineer.  The veteran's 
service medical records, to include a March 1946 
separation examination report, are negative for any 
findings attributable to a right shoulder 
musculoskeletal/orthopedic condition.  In the processing 
affidavits dated in January 1946 and June 1948, he 
reported that he sustained no injuries in service. 

Post-service VA medical reports showed that the veteran 
was hospitalized from July 1976 to August 1976, for 
diabetes mellitus and osteoarthritis of the right shoulder 
joint.  He reported that his right shoulder pain began six 
months prior to admission.  Another report confirmed that 
the veteran's symptomatology had begun during the 
preceding year.  X-rays taken at the time revealed that 
the veteran had osteoarthritis in the right shoulder 
joint. 

A private post-service March 2002 medical statement from 
Dr. P.D., provided that the veteran had a recurrent and 
chronic history of swelling of both knees secondary to 
osteoarthritis.  He further noted that the condition had 
been ongoing for about a year. 

In support of his claim, the veteran submitted his own 
statement dated in March 2002, wherein he stated that his 
osteoarthritis began during service, but as it is a 
condition that progresses slowly, it failed to show until 
much later in his life.  In a subsequent statement, the 
veteran claimed that he developed osteoarthritis during 
service as a result of his military duties, which required 
him to carry heavy loads under damp weather conditions. 

At the September 2004 Board hearing, the veteran testified 
that he had been treated at or by a "VAMC" on four 
occasions in relation to the osteoarthritis of the right 
shoulder, to include on occasions subsequent to his 
discharge in 1946, but prior to his hospitalization at the 
Veterans Memorial Hospital in 1976.  His testimony also 
indicated that he served in a combat battalion and was 
exposed to combat situations during World War II. He 
recalled lifting heavy bags during active duty, planting 
bombs in the road, and having a significant fall under 
fire, which resulted in a facial (chin) injury. 

The RO contacted the veteran by a letter dated in December 
2004.  The RO requested specific information pursuant to 
the December 2004 Board remand, to include clarification 
from the veteran on the approximate dates and places of 
post-service medical treatment, to obtain any newly 
identified records and for the veteran to clarify whether 
he suffered a right shoulder injury during combat.

In a private medical certificate dated in January 2005, 
J.C., M.D. (Dr. C) indicated that the veteran received 
treatment for residuals of a "left" shoulder injury, 
arthritis, and a knee fracture, some time in-between  July 
1946 to 1976.  Records contemporary with treatment were 
not provided.

In a letter from the veteran received in August 2005, he 
stated that he had no further documents to submit in 
support of his claim.  He added that Dr. J.C. made a 
mistake in the January 2005 medical certificate, as he 
erroneously indicated that the veteran had been treated 
for residuals of a left shoulder injury, when in fact he 
had received medical treatment for the right shoulder.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002).  For 
the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim. 
Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2004).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of 
any veteran who served for ninety days or more during a 
period of war or peacetime service after December 1946, 
and certain chronic diseases, to include arthritis, 
becomes manifest to a degree of ten percent or more within 
one year from the date of separation from such service, 
such disease shall be presumed to have been incurred in or 
aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

The determination as to whether the requirements for 
service connection are met is based on an analysis of all 
the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2004).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 
(2004).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 
274 F.3d at 1365.

Analysis

Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a 
nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In light of the veteran's testimony at the September 2004 
hearing, and pursuant to the Board's request, the RO sent 
the veteran a letter requesting clarification regarding 
the approximate dates and places of post-service medical 
treatment in an attempt to obtain any newly identified 
records and for the veteran to clarify whether he suffered 
a right shoulder injury during combat.  Despite the RO's 
December 2004 request, the veteran failed to provide the 
information requested.  Instead, he submitted the January 
2005 medical statement from Dr. J.C., which did not 
address the issue on appeal. 

The medical evidence of record establishes that the 
veteran was diagnosed with, and treated for osteoarthritis 
of the right shoulder.  However, this evidence shows that 
he was not diagnosed with a right shoulder disability  
until July 1976, approximately 30 years after his 
discharge from service.  The records contemporary with his 
diagnosis demonstrate that the veteran reported that his 
right shoulder pain began six months prior to his hospital 
admission in 1976.  (Emphasis added.)  This medical 
history regarding the onset of the veteran's right 
shoulder symptomatology is corroborated by contemporary 
post-service VA treatment records.  Therefore, the 
evidence of record failed to show that the veteran's right 
shoulder osteoarthritis became manifest to a degree of 10 
percent or more within one year of the veteran's 
separation from service (38 C.F.R. §§ 3.307, 3.309); 
rather, it first shows a right shoulder disability, 
diagnosed as arthritis, approximately three decades post-
service.  

The veteran claims that Dr. C mistakenly identified the 
treatment for an injury to the left shoulder in July 1946 
to 1976.  Allegedly, Dr. C meant to identify treatment for 
an injury to the right shoulder.  The veteran's testimony 
and his more recent statements regarding alleged treatment 
for a right shoulder disability while on active duty and 
during the years immediately after service contradict the 
findings of the March 1946 separation examination, the 
processing affidavits of January 1946 and June 1948, and 
the medical history he provided to VA clinicians in July 
1976 regarding a right shoulder condition (history of pain 
of 6 months duration).  Moreover, there is no 
contemporaneously recorded medical evidence reflecting 
treatment for a right shoulder disability prior to 1976.  
The more recent statements have been provided in support 
of his claim filed decades after service.  In light of his 
first, and more probative statements, the Board finds that 
the statements relating to the putative treatment, made 
over 50 years after discharge from service and only after 
a claim for compensation was filed, lack credibility and 
are far outweighed by earlier statements made for 
treatment purposes.  Therefore the diagnosis and treatment 
date for osteoarthritis of the right shoulder reflect a 
gap of approximately 30 years.  The Board finds that the 
lack of evidence of treatment during this period of time 
weighs against a finding of continuity of symptomatology 
following service discharge.  38 C.F.R. § 3.303; Voerth, 
supra; Savage, supra.  With respect to negative evidence, 
the Court of Appeals for Veterans Claims held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many 
years could be decisive.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999).

The Board has considered the applicability of the combat 
presumption set forth in 38 U.S.C.A. § 1154(b).  The 
January 1946 processing affidavit reflects that the 
veteran reported that he was in a military guerrilla unit 
employed in the demolition of bridges and planting of 
dynamite on roads.  At the September 2004 hearing, his 
testimony also indicated that he served in a combat 
battalion and was exposed to combat situations during 
World War II.  

Under 38 U.S.C.A. § 1154(b), if a veteran was engaged in 
combat with the enemy while in active service, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in such service satisfactory lay or other 
evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, 
or hardships of such service.  Service incurrence may be 
found even though there are no official records of such 
incurrence in service, and every reasonable doubt shall be 
resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2004).

The term "engaged in combat with the enemy" means more 
than having served in a theater of combat operations.  In 
order to be considered a combat veteran, the evidence must 
show that the veteran personally participated in events 
constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  A statement that 
the veteran participated in a particular operation or 
campaign does not establish that the veteran engaged in 
combat, in that those terms encompass both combat and non-
combat duties.  VAOPGCPREC 12-99.

The veteran's processing affidavit of January 1946 
indicates that his occupational specialty was engineer.  
He failed to respond to the RO's April 2004 request for 
confirmation that he served in combat or suffered a right 
shoulder injury therein.  There is no indication that he 
received any citations or medals indicative of combat 
service, and no other affirmative evidence that 
establishes that he injured his right shoulder while he 
was engaged in combat.  More significantly, the veteran 
has not stated that he suffered an injury to the right 
shoulder during combat.  Thus, in light of the lack of any 
service records showing evidence of combat, the Board 
finds that the weight of the evidence is against a finding 
that the veteran suffered an injury to his right shoulder 
during combat. 

At the September 2004 hearing the veteran testified that 
he recalled lifting heavy bags during active duty, 
planting bombs in the road, and having a significant fall 
under fire, which resulted in an injury to his chin.  He 
did not claim to have suffered a combat injury to his 
right shoulder.  He also failed to respond to the RO's 
December 2004 request for additional information that may 
be indicative of a right shoulder injury during combat.  
Notwithstanding the foregoing, even assuming a right 
shoulder injury during service, the evidence does not 
indicate that the diagnosed osteoarthritis in the right 
shoulder is related to an in-service injury.  Again, the 
most probative medical evidence addressing the question of 
an onset date for his right shoulder disability point to 
approximately 30 years post-service and the overwhelming 
preponderance of the evidence is against a nexus between 
the veteran's current osteoarthritis of the right shoulder 
and any incident of service, to include trauma.   

The Board recognizes the assertions by the veteran that 
his current right shoulder symptomatology is etiologically 
related to service.  However, as a layperson he is not 
competent to provide a medical diagnosis or an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  As a result, his contentions 
are not material to the issue of whether there is a nexus 
between osteoarthritis of the right shoulder and a service 
injury.  

In summary, the preponderance of the service and post-
service medical evidence of record shows no right shoulder 
injury or disability, to include arthritis, during service 
or for approximately 30 years thereafter, and  there is no 
competent medical opinion that relates a current diagnosis 
of osteoarthritis of the right shoulder and any incident 
of service, to include trauma.  As the preponderance of 
the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case, 
and the appeal for service connection for osteoarthritis 
of the right shoulder must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for osteoarthritis of 
the right shoulder is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


